 Case: 4:18-cv-00273-JAR Doc. #: 113 Filed: 05/21/20 Page: 1 of 2 PageID #: 859



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION


       DAVID JAMES BRODIGAN,                       )
                                                   )
                    Plaintiff,                     )
                                                   )
              vs.                                  )            Case No. 4:18-cv-00273-JAR
                                                   )
       BEN E. SWINK, M.D., et al.,                 )
                                                   )
                    Defendants.                    )
                                                   )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff David James Brodigan’s Fourth Motion for

Appointment of Counsel. (Doc. 112.) The Court denied Plaintiff’s third such motion on April 30,

2020, finding that “the factual and legal issues of the case were not complex and that Plaintiff was

able to represent his own interests” despite the fact that complications related to the COVID-19

pandemic “complicate matters for litigants, especially confined litigants.” (Doc. 110.) The Court

also noted that it had recently extended the discovery deadline and that the additional time would

help mitigate the difficulties created by the pandemic. (Id.)

       For the same reasons, the Court will deny Plaintiff’s renewed request for counsel. There

is no constitutional or statutory right to counsel in civil cases. See Philips v. Jasper Cty. Jail, 437

F.3d 791, 794 (8th Cir. 2006). In determining whether to appoint counsel in a civil case, the Court

should consider the factual complexity of the issues, the ability of the indigent person to investigate

the facts, the existence of conflicting testimony, the ability of the indigent person to present the

claims, and the complexity of the legal arguments. Id. (citing Edgington v. Missouri Dep’t of

Corr., 85 F.3d 777, 780 (8th Cir. 1995)).
 Case: 4:18-cv-00273-JAR Doc. #: 113 Filed: 05/21/20 Page: 2 of 2 PageID #: 860



       In support of his pending motion, Plaintiff represents that he has lost access to the prison

law library and that he has been separated from the fellow inmate who had previously helped him

pursue his case. (Doc. 112.) While the Court is sympathetic to those difficulties, it concludes that

Plaintiff remains capable of presenting his claims. Further, should the unusual circumstances

necessitate additional time to prepare or respond to discovery requests or briefing, the Court will

consider such requests at that time.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff David James Brodigan’s Fourth Motion for

Appointment of Counsel (Doc. 112), is DENIED.



       Dated this 21st day of May, 2020.



                                                 ________________________________
                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE
